Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filled on 02/03/2022 have been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-13, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knuffman (US Patent Publication 10,497,108).

Regarding claims 1, 10, and 19 Knuffman discloses 
a computer-implemented method of detecting vehicle damage (abstract),
a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause a computer system to perform operations for detecting vehicle damage (col. 2 lines 60-64.); 
a system comprising:
a processor; and a memory configured to perform an operation for detecting vehicle damage (col. 2 lines 4-34), the operation comprising:
training a machine learning model to identify and classify vehicle damage, wherein the machine learning model is trained using, at least in part, one or more sets of images that each depicts a respective type of vehicle damage and a set of images that do not depict vehicle damage (col. 18 lines 1-67.); 
receiving a plurality of images which, when combined, provide a 360 degree view of an exterior of a vehicle (Col 12. Lines 34-42 “In other aspects, the imaging unit 352 of the inspection device 350 may be a 360-degree camera, which may be utilized to capture a greater portion of the vehicle 124 and/or one or more other vehicles in each single image of one or more images captured by the inspection device 350. Still further, in other aspects, the imaging unit 352 of the inspection device 350 may include a zooming lens, the zooming of which may be remotely-controlled and/or autonomously operated.” Col. 13 lines 18-29 “T11e imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” Col16 lines 1- 12 “The imaging unit 352 of the inspection device 350 may include a photographic camera, ; and 
determining damage to the vehicle as depicted in the received plurality of images using, at least in part, the trained machine learning model (col. 18 lines 1-67 and col. 19 lines 31-65 “The method 700 may also include receiving, via a communication element ( e.g., the one or more network interfaces 360 and/or the one or more networks 370, and via wireless communication or data transmission over one or more radio frequency links or digital communication channels), one or more present images captured by an imaging unit (e.g., the imaging unit 352) of the inspection device 350 that is at least one of autonomously operated or remotely-controlled, each of the one or more present images being of at least a portion of the present vehicle 124 (block 704). Additionally or alternatively, the one or more present images may be received via a physical medium (e.g., a USB drive). The inspection device 350 may be, for example, a ground inspection device (e.g., the ground inspection device 350a) that is at least one of autonomously operated or remotely controlled. Alternatively, the .
Regarding claims 2, 11, and 20 Knuffman further discloses: 
wherein the plurality of images include a plurality of discrete images or frames of a video captured using a handheld device as a user walked around the vehicle (Col. 6 line 64- Col. 7 line 17  in any suitable configuration (e.g., situated on top of the inspection device 350, hanging from the bottom of the inspection device 350, etc.) such that the inspection device 350 may capture one or more images of the vehicle 124. The imaging unit 352 may be for example, a still image or video camera device, a lidar (laser remote sensing) device, a radar device, a sonar device, a thermal imaging device, or some combination of the above (e.g., a video camera device additionally including lidar and thermal imaging capabilities). Accordingly, the imaging unit 352 may be configured to capture any one or more types of images (e.g., analog or digital photographs, thermal images, lidar scans, radar images, sonar images, etc.), and the images may include still photographs, video, or some combination of the two. Further, in one aspect, the imaging unit 352 may utilize specialty imaging equipment such as a specialty lens (e.g., a wide-angle "fisheye" lens), as will be discussed herein. ).
Regarding claim 3, 12 Knuffman further discloses:
wherein the plurality of images include images captured by cameras placed at distinct vantage points along a pavement across which the vehicle drove (Col 12. Lines 34-42 “In other aspects, the imaging unit 352 of the inspection device 350 may be a 360-degree camera, which may be utilized to capture a greater portion of the vehicle 124 and/or one or more other vehicles in each single image of one or more images captured by the inspection device 350. Still further, in other aspects, the imaging unit 352 of the inspection device 350 may include a zooming lens, the zooming of which may be remotely-controlled and/or autonomously operated.” Col. 13 lines 18-29 “T11e imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 350 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle ( e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” Col16 lines 1- 12 “The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging unit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more images captured by the imaging unit 352 of the inspection device 250 may include still photographs, video, or a suitable combination of the two. Further, the one or more images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. Further, the imaging unit 352 may utilize specialty lenses such as wide-angle (e.g., "fisheye") lenses, 360-degree lenses, zooming lenses, etc.” and Col. 19 lines 54-65 “The imaging unit 352 of the inspection device 350 may include a photographic camera, a video camera, a lidar imaging tmit, a thermal imaging unit, a sonar imaging unit, a radar imaging unit, etc. Accordingly, the one or more .
The Examiner notes the use of non-functional descriptive material in the claim, the source of the images received does not change or alter the system or method in any manner since the steps of receiving the images would be performed regardless the source.  Therefore, the limitation has little to no patentable weight.
Regarding claim 4, 13 Knuffman further discloses:
wherein the sets of images that each depicts a respective type of vehicle damage include image regions extracted from images depicting vehicles (col. 18 lines 1-67 and col. 19 lines 15-65 “The method 700 may include training one or more processing elements (e.g., the one or more processors 326) to identify at least one of vehicle damages or vehicle defects based upon the training images, the training images being images of, for each of the reference vehicles, at least a portion of the reference vehicle (block 702). The training images may be captured by a remotely-controlled and/or autonomously operating inspection device (e.g., the inspection device 350). Additionally or alternatively, the training images may be captured in another suitable manner. The training images may include still photographs, video, or some combination of the two. Further, the training images may include photographic images, lidar images, thermal images, radar images, sonar images, or a suitable combination of the above. The method 700 may also include receiving, via a communication element ( e.g., the one or more network interfaces 360 and/or the one or more networks 370, and via wireless communication or data transmission over one or more radio frequency links or digital communication channels), one or more present images captured by an imaging unit (e.g., the imaging unit 352) of the inspection device 350 that 
Regarding claim 8, 17 Knuffman further discloses:
wherein the sets of images used to train the machine learning model and the received plurality of images includes images captured using a thermal camera (Col. 7 lines 4-9 “ The imaging unit 352 may be for example, a still image or video camera device, a lidar (laser remote sensing) device, a radar device, a sonar device, a thermal imaging device, or some combination of the above (e.g., a video camera device additionally including lidar and thermal imaging capabilities).” ).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuffman (US 10,497,108) in view of Amico (US 2018/0211122).

Regarding claim 5, 14 Knuffman does not explicitly disclose:
receiving one or more images depicting a dashboard of the vehicle; and 
determining, using the one or more images depicting the dashboard, at least one of a mileage of the vehicle based, at least in part, on character recognition of numerals indicating the mileage or a fuel level of the vehicle based, at least in part, on an angle formed by an arrow in a fuel gauge or a character recognition of numerals or symbols indicating the fuel level.
However Amico, which is directed to a portable computing device equipped with an image capture device to capture an image of a vehicle dashboard to and analyzing such images using machine learning models further discloses:
receiving one or more images depicting a dashboard of the vehicle; and 
determining, using the one or more images depicting the dashboard, at least one of a mileage of the vehicle based, at least in part, on character recognition of numerals indicating the mileage or a fuel level of the vehicle based, at least in part, on an angle formed by an arrow in a fuel gauge or a character recognition of numerals or symbols indicating the fuel level ([0060] For example, to train a vehicle type model (a machine learning model) to identify a make and a model of a vehicle from an image of the vehicle's dashboard, the machine learning algorithm may be provided with hundred labelled images of vehicle dashboards of different makes and models of vehicles. The labels identify the make and model of the vehicle in each image. Similarly, the machine learning algorithm of the training engine 222 may train a location model to identify each component of a vehicle dashboard and its location within the vehicle dashboard from the image of the vehicle dashboard, an odometer model to obtain an odometer reading (mileage) from an image of an odometer component of the vehicle dashboard, a digital gauge model to obtain a digital gauge reading from an image of a digital gauge component of the vehicle dashboard, an analog gauge model trained to obtain an analog gauge reading from an image of an analog gauge component of the vehicle dashboard, and/or a warning light model trained to identify a condition of the vehicle represented by a warning light from an image of the warning light component of the vehicle dashboard. [0073] In other words, example methods that can be used to determine the approximate location of various components of the vehicle dashboard may include, but are not limited to: [0074] (a) Direct user input method where the user .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include pictures of a dashboard in order to determine mileage of the car since such modification in the system/method of Knuffman is just a combination of prior art elements that yield to predictable results such as providing additional details related to the vehicle in order to assist in any maintenance or service requirement.
Regarding claim 6, 15 Knuffman further discloses:
generating and transmitting to a handheld device at least one of a report or a receipt indicating the determined damage to the vehicle, the fuel level of the vehicle, and estimated costs (Col. 10 lines 2-10 “For instance, the image analysis system 320 may  estimate, based upon stored data (e.g., in the data storage 330), a monetary cost based upon a cost of one or more vehicle replacements and/or an estimated cost of repair or service labor. Col. 10 lines 11-30.).
Knuffman does not explicitly disclose:
the mileage of the vehicle.
However Amico discloses:
extracting the mileage of a vehicle from a received image ([0060] For example, to train a vehicle type model (a machine learning model) to identify a make and a model of a vehicle from an image of the vehicle's dashboard, the machine learning algorithm may be provided with hundred labelled images of vehicle dashboards of different makes and models of vehicles. The labels identify the make and model of the vehicle in each image. Similarly, the machine learning algorithm of the training engine 222 may train a location model to identify each component of a vehicle dashboard and its location within the vehicle dashboard from the image of the vehicle dashboard, an odometer model to obtain an odometer reading (mileage) from an image of an odometer component of the vehicle dashboard, a digital gauge model to obtain a digital gauge reading from an image of a digital gauge component of the vehicle dashboard, an analog gauge model trained to obtain an analog gauge reading from an image of an analog gauge component of the vehicle dashboard, and/or a warning light model trained to identify a condition of the vehicle represented by a warning light from an image of the warning light component of the vehicle dashboard. [0073] In other words, example methods that can be used to determine the approximate location of various components of the vehicle dashboard may include, but are not limited to: [0074] (a) Direct user input method where the user touches/highlights/selects the area of the captured vehicle dashboard image that contains the odometer, the fuel gauge, etc.; [0075] (b) Relative coordinates to known features method which includes at least the following steps: [0076] (i) Learn the pixel coordinates of a known feature. This can be done either by direct input where the user indicates where a component, such as the odometer, is located in the vehicle dashboard image, or by analyzing the picture of the dashboard, e.g., identifying borders and/or salient features. The pixel coordinates of the identified vehicle dashboard component is .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a mileage of the car in the report sent by Xhang since such modification in the system/method of Knuffman is just a combination of prior art elements that yield to predictable results such as providing additional details related to the vehicle in order to assist in any maintenance or service requirement.
Regarding claim 7, 16, Knuffman further discloses:
wherein the estimated costs include costs to repair the determined damage based, at least in part, on a conversion of sizes of image regions depicting the determined damage from pixels to real-world units (Col. 18 lines 3-15 “The present aspects may also employ cognitive computing and/or predictive modeling techniques, including machine learning techniques or algorithms. For instance, training sets of imaging data (also referred to herein as "images") indicative of at least portions of reference vehicles may be input into machine learning programs which may be trained to identify damages and/or defects in vehicles. Systems may utilize these trained programs to (i) identify and/or schedule maintenances, repairs, part replacements and/or services for correcting damages and/or defects, (ii) identify replacement parts for correcting vehicle damages and/or defects, (iii) generating or modifying insurance policies and terms therein, (iv) estimate monetary costs…”  ).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuffman (US 10,497,108) in view of Haller (US Patent 10,373,260).
Regarding claim 9, 18 Knuffman does not explicitly disclose:
generating a three-dimensional (3D) virtual model of the vehicle based on triangulation of points in a plurality of the received images.
However Haller which is directed to an image processing system including a first image processor that creates a composite 3-D image or model of a damaged vehicle from a plurality of 2-D images of the damaged vehicle further teaches:
generating a three-dimensional (3D) virtual model of the vehicle based on triangulation of points in a plurality of the received images ((38) One of many techniques that may be used by the system 100 to determine vehicle deformation data from a plurality of deformation images is described in U.S. Pat. No. 8,239,220, co-owned with the present disclosure, and the entire disclosure of which is incorporated by reference herein. In an embodiment, to determine the deformation data of the damaged vehicle, the system 100 causes a photogrammetric analysis or other suitable type of image processing to be performed on the plurality of images to determine, construct, or create a composite image, e.g., a single composite image of the damaged vehicle, thereby, in a sense, converting the plurality of images (at least some of which are 2-D) into a composite, 3-D image. The created composite image may be a three-dimensional (e.g., “3-D”) composite image or 3-D model that, in an embodiment, may be manipulated in three-dimensions so as to better view particular portions or areas of the damaged vehicle. For example, the 3-D model or composite image is able to be rotated in three-dimensions to view the front bumper head-on, and then subsequently rotated in three-dimensions to view the roof of the vehicle head-on, etc. As such, all surfaces of the vehicle (and any respective damage thereto) are viewable using the single, 3-D composite image or model. The photogrammetric analysis may utilize any known or desired image analysis and composition technique or techniques to construct .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a three-dimensional (3D) virtual model of the vehicle based on triangulation of points in a plurality of the received images as disclosed in Haller since such modification in the system on Knuffman is a combination of well-known elements that yield to predictable results such as improving customer experience by providing a better view of particular portions or areas of the damaged vehicle as disclosed by Haller on paragraph [38].

Response to Arguments
The previously presented 35 USC 112 for claims 1-20 have been withdrawn based on Applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ricci (US 2018/0013211) [0300] The LIDAR sensor/system 5420 may include one or more components configured to measure distances to targets using laser illumination. In some embodiments, the LIDAR sensor/system 5420 may provide 3D imaging data of an environment around the vehicle 100. The imaging data may be processed to generate a full 360-degree view of the environment around the vehicle 100. The LIDAR sensor/system 5420 may include a laser light generator configured to generate a plurality of target illumination laser beams (e.g., laser light channels). In some embodiments, this plurality of laser beams may be aimed at, or directed to, a rotating reflective surface (e.g., a mirror) and guided outwardly from the LIDAR sensor/system 5420 into a measurement environment. The rotating reflective surface may be configured to continually rotate 360 degrees about an axis, such that the plurality of laser beams is directed in a full 360-degree range around the vehicle 100.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689